Pottle, J.
1. Exception to a judgment refusing to allow an amendment to an answer can not properly be made in a motion for a new trial.
2. In a suit upon a forthcoming' bond, the only question to be decided is whether or not there has been a breach of the bond. No issue can properly be raised as to the title of the property involved. Rowland v. Page, 4 Ga. App. 269 (61 S. E. 148).
3. The evidence authorized a finding' that no claim had been interposed. This being so, the bond sued upon and which was given as the foundation of a claim is to be treated as a voluntary obligation. A recital in the bond that the principal obligor claims the property is not evidence that a claim has actually been interposed, but only that the obligor intended to interpose a claim. Jones v. Kendrick, 94 Ga. 645 (21 S. E. 831).
4. The evidence authorized a verdict that there had been a breach of the bond by ,the defendant. Judgment affirmed.